
	

116 HR 1122 : Housing Choice Voucher Mobility Demonstration Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1122
		IN THE SENATE OF THE UNITED STATES
		March 12, 2019Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To authorize the Secretary of Housing and Urban Development to carry out a housing choice voucher
			 mobility demonstration to encourage families receiving such voucher
			 assistance to move to lower-poverty areas and expand access to opportunity
			 areas.
	
	
 1.Short titleThis Act may be cited as the Housing Choice Voucher Mobility Demonstration Act of 2019. 2.Housing choice voucher mobility demonstration (a)AuthorityThe Secretary of Housing and Urban Development (in this section referred to as the Secretary) may carry out a mobility demonstration program to enable public housing agencies to administer housing choice voucher assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) in a manner designed to encourage families receiving such voucher assistance to move to lower-poverty areas and expand access to opportunity areas.
			(b)Selection of PHAs
 (1)RequirementsThe Secretary shall establish requirements for public housing agencies to participate in the demonstration program under this section, which shall provide that the following public housing agencies may participate:
 (A)Public housing agencies that together— (i)serve areas with high concentrations of holders of rental assistance vouchers under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) in poor, low-opportunity neighborhoods; and
 (ii)have an adequate number of moderately priced rental units in higher-opportunity areas. (B)Planned consortia or partial consortia of public housing agencies that—
 (i)include at least one agency with a high-performing Family Self-Sufficiency (FSS) program; and (ii)will enable participating families to continue in such program if they relocate to the jurisdiction served by any other agency of the consortium.
 (C)Planned consortia or partial consortia of public housing agencies that— (i)serve jurisdictions within a single region;
 (ii)include one or more small agencies; and (iii)will consolidate mobility focused operations.
 (D)Such other public housing agencies as the Secretary considers appropriate. (2)Selection criteriaThe Secretary shall establish competitive selection criteria for public housing agencies eligible under paragraph (1) to participate in the demonstration program under this section.
 (3)Random selection of familiesThe Secretary may require participating agencies to use a randomized selection process to select among the families eligible to receive mobility assistance under the demonstration program.
 (c)Regional housing mobility planThe Secretary shall require each public housing agency applying to participate in the demonstration program under this section to submit a Regional Housing Mobility Plan (in this section referred to as a Plan), which shall—
 (1)identify the public housing agencies that will participate under the Plan and the number of vouchers each participating agency will make available out of their existing programs in connection with the demonstration;
 (2)identify any community-based organizations, nonprofit organizations, businesses, and other entities that will participate under the Plan and describe the commitments for such participation made by each such entity;
 (3)identify any waivers or alternative requirements requested for the execution of the Plan; (4)identify any specific actions that the public housing agencies and other entities will undertake to accomplish the goals of the demonstration, which shall include a comprehensive approach to enable a successful transition to opportunity areas and may include counseling and continued support for families;
 (5)specify the criteria that the public housing agencies would use to identify opportunity areas under the plan;
 (6)provide for establishment of priority and preferences for participating families, including a preference for families with young children, as such term is defined by the Secretary, based on regional housing needs and priorities; and
 (7)comply with any other requirements established by the Secretary. (d)Funding for mobility-Related services (1)Use of administrative feesPublic housing agencies participating in the demonstration program under this section may use administrative fees under section 8(q) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)), their administrative fee reserves, and funding from private entities to provide mobility-related services in connection with the demonstration program, including services such as counseling, portability coordination, landlord outreach, security deposits, and administrative activities associated with establishing and operating regional mobility programs.
 (2)Use of housing assistance fundsPublic housing agencies participating in the demonstration under this section may use housing assistance payments funds under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for security deposits if necessary to enable families to lease units with vouchers in designated opportunity areas.
				(e)Waivers; alternative requirements
 (1)WaiversTo allow for public housing agencies to implement and administer their Regional Housing Mobility Plans, the Secretary may waive or specify alternative requirements for the following provisions of the United States Housing Act of 1937:
 (A)Sections 8(o)(7)(A) and 8(o)(13)(E)(i) (relating to the term of a lease and mobility requirements). (B)Section 8(o)(13)(C)(i) (relating to the public housing plan for an agency).
 (C)Section 8(r)(2) (relating to the responsibility of a public housing agency to administer ported assistance).
 (2)Alternative requirementsThe Secretary shall provide additional authority for public housing agencies in a selected region to form a consortium that has a single housing choice voucher funding contract, or to enter into a partial consortium to operate all or portions of the Regional Housing Mobility Plan, including agencies participating in the Moving To Work Demonstration program.
 (3)Effective dateAny waiver or alternative requirements pursuant to this subsection shall not take effect before the expiration of the 10-day period beginning upon publication of notice of such waiver or alternative requirement in the Federal Register.
 (f)ImplementationThe Secretary may implement the demonstration, including its terms, procedures, requirements, and conditions, by notice.
 (g)EvaluationNot later than 5 years after implementation of the regional housing mobility programs under the demonstration program under this section, the Secretary shall submit to the Congress and publish in the Federal Register a report evaluating the effectiveness of the strategies pursued under the demonstration, subject to the availability of funding to conduct the evaluation. Through official websites and other methods, the Secretary shall disseminate interim findings as they become available, and shall, if promising strategies are identified, notify the Congress of the amount of funds that would be required to expand the testing of these strategies in additional types of public housing agencies and housing markets.
			Passed the House of Representatives March 11, 2019.Cheryl L. Johnson,Clerk.
